Citation Nr: 0616040	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a child of the veteran (and 
consequently entitled to VA benefits based on his service).


REPRESENTATION

Appellant represented by:	Attorney: Dominador A. 
Tangente


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the alleged adopted child of a veteran who 
has recognized service with the Philippine Scouts from March 
1941 to June 1942 and was killed in the line of duty.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a denial letter of the Manila RO.  

Multiple previous denial letters from the RO had previously 
denied the appellant benefits as a child of the veteran.  
None were appealed.  The instant denial was on a de novo 
basis, and the statement of the case (SOC) likewise addressed 
the matter de novo.  Ordinarily in such circumstances the 
Board would be required to consider in the first instance 
whether new and material evidence has been received to reopen 
the claim to establish the appellant as the child of the 
veteran.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Here, however, the record 
does not appear to show that the previous denial letters were 
accompanied by notices of appellate rights.  Accordingly, de 
novo review is not inappropriate.  Significantly, the 
appellant is not prejudiced by possibly being afforded a 
broader scope of review than may have been merited.

In addition the appellant has made inquiries regarding the 
disbursement of/her entitlement to proceeds of the veteran's 
National Service Life Insurance policy.  She has been advised 
time and again that the proceeds of that policy were awarded 
to a claimant in February 1968, and that there were no VA 
administered life insurance benefits from the veteran's U.S. 
military service available for disbursement.  To the extent 
that she may be seeking insurance policy proceeds as part of 
the instant appeal, she is advised that there are no such 
proceeds available.  





FINDING OF FACT

The appellant is 70 years of age, and is neither alleged, nor 
shown to be a helpless child.


CONCLUSION OF LAW

The appellant is not a child of the veteran, and is not 
entitled to VA benefits on account of his service.  
38 U.S.C.A. § 101(4) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.57 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).  

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation; thus, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  Regardless, the appellant has received 
actual notice of what is needed to establish entitlement to 
benefits as a child of the veteran (including as a threshold 
matter that she must either be under age 18, or under age 23 
if attending school; or be a helpless child, i.e., became 
permanently incapable of self-support before attaining age 
18).  See numerous notice letters and decision letters 
beginning in August 1986 and including the May 2003 decision 
letter on appeal.  Any further notice of these threshold 
criteria would be redundant and pointless.  

B.	Factual Background, Legal Criteria, and Analysis

A certification from the National Personnel Records Center 
establishes that the veteran served in the Army of the United 
States and died in service.  

Numerous statements from the appellant assert that she is the 
adopted daughter of the veteran; three separate affidavits 
from persons who knew the veteran attest to the facts 
surrounding the appellant's adoption by the veteran, his 
recognition of her as his adopted daughter, her birth 
parents' consent to the adoption, her birthdate of July [redacted], 
1935, and the loss or destruction of her adoption records 
during World War II.  A certification from the clerk of Court 
of the Municipal Trial Court in Bogo-San Remigio Cebu, dated 
in September 1984, advises that the appellant's adoption 
records, alleged to have been filed in 1939, could not be 
located in the civil records office and that available 
records from that office begin in 1952.  

The appellant alleges that her claim has been pending since 
prior to when she turned 23, because her aunt, T. M., had 
applied for V.A. benefits when the appellant was still a 
minor child.  

A June 2003 certification from the Municipal Circuit Trial 
Court in Bogo-San Remigio states the appellant's adoption 
papers could not be located in the civil records currently on 
file and that the records available in that office started in 
the year 1970.  

A June 2003 affidavit from friends of the veteran reiterates 
that the appellant is his adopted child, and that her 
adoption records were destroyed during World War II.  Other 
statements from the appellant allege she did not file a claim 
prior to turning 23, because she did not find out about the 
existence of the benefits until 1984 and that she is 
"unmarried, old, and weak" and believes she should be 
entitled to the benefits based on her father's service to the 
United States.  

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  

Under the governing statute and regulation outlined above 
(and as the appellant has been repeatedly advised by the RO 
over the years), to establish that she is a "child of the 
veteran" the appellant must satisfy criteria that include 
that she is under age 18, or under age 23 and attending 
school, or is a helpless child (shown before age 18 to be 
incapable of self-support).  Here, the appellant is 70 years 
old, and the evidence does not suggest (nor is it alleged) 
that she is a "helpless child".  Her allegation that her 
aunt filed a claim when the appellant was still a child is 
irrelevant.  She presents a claim that is incapable of 
substantiation.  Even if it were to be conceded that all her 
allegations regarding her [undocumented] adoption by the 
veteran are factually correct, she still would not meet the 
threshold criteria that must be met to establish "child of a 
veteran" status.  There is no provision in applicable VA 
laws and regulations providing entitlement to death benefits 
for children of veterans beyond the age of 23.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The appeal to establish that the appellant is a child of the 
veteran and consequently entitled to VA benefits based on his 
service is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


